RESOLUCIÓN
La abogada de epígrafe fue suspendida del ejercicio de la profesión el pasado 8 de abril de 2005. La conducta que motivó esa sanción fue su incumplimiento con nuestra Re-solución de 17 de noviembre de 2004, en que le concedimos un término para contestar una queja presentada ante la Comisión de Ética del Colegio de Abogados y, además, le ordenamos comparecer ante este Tribunal a exponer las razones por las cuales no debía ser disciplinada por su in-atención a los requerimientos del Colegio de Abogados.
El pasado 21 de abril de 2005, tanto Wendy Lind Ca-sado como el Colegio de Abogados comparecieron ante nos con sendas mociones informativas. Expresaron que luego que emitiéramos la Resolución de 17 de noviembre de 2004, la abogada había contestado oportunamente a la Co-misión de Ética la queja presentada y que posteriormente ésta había sido archivada. Además, el Colegio de Abogados adujo que por inadvertencia no se nos había notificado an-teriormente ese trámite.
Acogida la moción informativa de la abogada suspen-dida como una de reconsideración, la declaramos “no ha lugar” porque según constaba en nuestra Resolución de 17 *744de noviembre de 2004, Wendy Lind Casado estaba obligada a contestar la queja ante el Colegio de Abogados y compa-recer ante este Tribunal. Aun cuando contestó la queja se-gún le ordenamos, incumplió con nuestra orden de compa-recer ante este Foro.
El 27 de abril de 2005 la abogada suspendida presentó una segunda moción de reconsideración. En ella aceptó su incumplimiento con nuestra Resolución de 17 de noviem-bre de 2004 y expresó que su comportamiento fue el resul-tado de la confusión y la inexperiencia, puesto que creyó que con contestar los requerimientos del Colegio de Aboga-dos cumplía cabalmente con nuestra Resolución.
En atención a lo anterior, se concede la solicitud de Wendy Lind Casado y se ordena su reinstalación a la abo-gacía y a la notaría, con el apercibimiento de que en el futuro sea más cuidadosa en el cumplimiento de nuestras órdenes.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo